PER CURIAM.
By opinion dated June 4, 1998, this Court adopted amendments to rules 2-13.1 and 3-23.7 and adopted new rule 3-22.7 of the Rules of the Supreme Court Relating to Admissions to the Bar. See Amendments to Rules of the Supreme Court Relating to Admissions to the Bar, 712 So.2d 766 (Fla.1998). It having come to the Court’s attention that this opinion may be ambiguous as to the appropriate application of these rules, we now clarify that ambiguity.1 In accordance with the Florida Board of Bar Examiners’ recommendation in its original petition, rule 2-13.1 (as amended), rule 3-22.7 (as created), and rule 3-23.7 (as amended) shall apply only to those bar applications filed after June 4, 1998, the date when the amended rules became effective.
It is so ordered.
HARDING, C.J., SHAW, WELLS, ANSTEAD and PARIENTE, JJ., and OVERTON and KOGAN, Senior Justices, concur.

. We have jurisdiction. Art. V, § 15, Fla. Const.